Title: To George Washington from Colonel George Baylor, 4 May 1778
From: Baylor, George
To: Washington, George


                    
                        Dear Sir
                        Fredericksburg [Va.] May 4th 1778
                    
                    Since my last letter to you I have been tolerably sucksesful in purchasing of Horses. I have at this place fifty three, which I should of sent to Camp ten day ago but could not get them shod, they will set out in two or three days. I have at Richmond twenty five and several others in the country which will remain there until those are sent from this place, owing to the great scarcity of Forrage in this neighbourhood, which has induced men to send the Horses that are here to Camp without your farther orders.
                    I have not at present either money or Loan office certificates, the latter, I negotiated contrary to my expectations. I inform’d Congress a fortnight since of my situation, but have receivd no supply or answer.
                    I observed when in Camp that we were to have a second Lieut. and twenty four men in addition to each Troop by the present regulations, I have on the strength of this, promisd a few young Gentlemen appointments in the Regiment, conditionally and have recruited several men. I should be glad to have your farther orders respecting this, and if these men are to be enlistd whether I am to make use of the money that is intended to purchase Horses &ca.
                    The average price is rather more than a Hundred pounds this currency, for the Horses which are purchasd. I am Dr Sir with the greatest respect your most Obt Humble Servant
                    
                        George Baylor
                    
                